DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on August 17, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (hereinafter Wei) (U.S. Patent Applicant Publication # 2014/0378157 A1).
Regarding claim 1, Wei teaches and discloses a spectrum management apparatus (eNB, figures 2 and 3) for wireless communication, comprising: processing circuitry (processor, 24, figure 3) configured to: dynamically determine, based on a spectrum sensing result with respect to an unlicensed frequency band (unlicensed band/SCC; figure 1) by a communication system in a management range of the spectrum management apparatus, spectrum time validity for the communication system to use the unlicensed frequency band ([0051]; [0052]; teaches “…the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC…”; [0053]; [0063]; teaches the eNB determines planned ON and OFF durations for the unlicensed band), 
wherein the spectrum time validity indicates a spectrum utilizing time period (ON duration) to make use of spectrum resources of the unlicensed frequency band (abstract; teaches “…The planned on durations correspond to a time period for an apparatus and devices to communicate via an unlicensed band of the secondary component carrier…”; [0055]; [0058]; [0063]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration), and 
wherein the processing circuitry is configured to determine, in the case that the spectrum sensing result indicates that the unlicensed frequency band is unoccupied, the spectrum time validity of the communication system performing spectrum sensing as a predetermined time period (planned on time) starting from a current time ([0051]; [0052]; [0053]; teaches continuing to measure the channels of the SCC to determine that there are not signals transmitting over the unlicensed frequency band, and determining the planned ON duration when the channels are available).

Regarding claim 2, Wei further teaches and discloses wherein the spectrum time validity comprises a spectrum usage expiration time to make use of the spectrum resources of the unlicensed frequency band ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires).

Regarding claim 3, Wei further teaches and discloses wherein the processing circuitry is further configured to, in the case that the spectrum sensing result indicates there is another communication system using spectrum resources of the unlicensed frequency band, determine spectrum time validity for the communication system performing the spectrum sensing based on the spectrum time validity for the existing another communication system ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires; [0071]; “…the latest or most recent ON/OFF results may be applied/communicated to an unlicensed band system (e.g., a Wifi system, another operator's LTE system…”).

Regarding claim 6, Wei further teaches and discloses wherein the processing circuitry is further configured to receive the spectrum sensing result from a base station and/or a user equipment of the communication system performing the spectrum sensing, and transmit information on the determined spectrum time validity to the base station and/or user equipment of the communication system ([0051]; [0052]; teaches “…the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC…”; [0053]; [0063]; teaches the eNB determines planned ON and OFF durations for the unlicensed band).

Regarding claim 7, Wei further teaches and discloses wherein the processing circuitry is further configured to receive the spectrum sensing result and transmit the information on the spectrum time validity over a licensed frequency band (abstract; teaches “…enable provision of the plan to the devices via a licensed band of a primary component carrier…”; [0057]; [0059]; [0100]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration and communicates the information over the licensed band).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 8, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (hereinafter Wei) (U.S. Patent Applicant Publication # 2014/0378157 A1) in view of Wei (hereinafter Wei2) (U.S. Patent Application Publication # 2016/0100318 A1).
Regarding claim 4, Wei discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to store a list of a cell ID of the existing communication system using the unlicensed frequency band and a corresponding spectrum time validity.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the processing circuitry is further configured to store a list of a cell ID of the existing communication system using the unlicensed frequency band and a corresponding spectrum time validity ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 5, Wei discloses the claimed invention, but may not expressly disclose wherein the list further comprises at least one of: an identifier of an operator which the communication system belongs to, a geographical location where the communication system is located, and an identifier of an unlicensed frequency band occupied by the communication system.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the list further comprises at least one of: an identifier of an operator which the communication system belongs to, a geographical location where the communication system is located, and an identifier of an unlicensed frequency band occupied by the communication system ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system, identifiers of the LTE system and LTE devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei, as modified by Wei2, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 8, Wei discloses the claimed invention, but may not expressly disclose wherein the spectrum sensing result comprises a cell ID and information on its signal quality, of the detected another communication system using the spectrum resources of the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the spectrum sensing result comprises a cell ID and information on its signal quality, of the detected another communication system using the spectrum resources of the unlicensed frequency band ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 9, Wei discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to acquire a corresponding spectrum time validity based on the cell ID of the another communication system, and determine the acquired spectrum time validity as the spectrum time validity of the communication system performing the spectrum sensing.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the processing circuitry is further configured to acquire a corresponding spectrum time validity based on the cell ID of the another communication system, and determine the acquired spectrum time validity as the spectrum time validity of the communication system performing the spectrum sensing ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei, as modified by Wei2, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 15, Wei teaches and discloses a user equipment (terminal, figures 2 and 4) for wireless communications, comprising: processing circuitry (processor, 34, figure 4), configured to: receive information on spectrum time validity for a communication system to be accessed by the user equipment, based on which the communication system is allowed to use an unlicensed frequency band  (unlicensed band/SCC; figure 1), wherein the spectrum time validity indicates a spectrum utilizing time period (ON duration) when the spectrum resources of the unlicensed frequency band are used (abstract; teaches “…The planned on durations correspond to a time period for an apparatus and devices to communicate via an unlicensed band of the secondary component carrier…”; [0055]; [0058]; [0063]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration), and the spectrum time validity is dynamically determined by the spectrum management apparatus according to a spectrum sensing result with respect to the unlicensed frequency band by a communication system (figure 1) in a management range of the spectrum management apparatus ([0051]; [0052]; teaches “…the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC…”; [0053]; [0063]; teaches the eNB determines planned ON and OFF durations for the unlicensed band), and wherein the processing circuitry is configured to receive, via RRC signaling, information regarding the spectrum time validity ([0061]; “…The apparatus may inform the unlicensed band capable UEs about the planned ON/OFF duration via radio resource control (RRC) or media access control (MAC) signaling…”; teaches receiving the information via RRC signaling).
However, Wei may not expressly disclose receive information regarding a cell ID of the communication system to be accessed.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests receive information regarding a cell ID of the communication system to be accessed ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system, identifiers of the LTE system and LTE devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 16, Wei, as modified by Wei2, further teaches and suggests wherein the spectrum time validity comprises a spectrum usage expiration time to make use of the spectrum resources of the unlicensed frequency band ([0053]; teaches “...eNB 12 determines that the channel(s) is free/available upon the expiration of the time period associated with t_off, the UEs 14 may turn on during a planned ON duration…”; [0057]; [0063]; teaches making use of the unlicensed band after the OFF time period expires).

Regarding claim 17, Wei discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to: measure signal quality of each communication system over the unlicensed frequency band; and transmit the measuring result and a cell ID of the corresponding communication system to a spectrum management apparatus corresponding to the user equipment, to be used by the spectrum management apparatus to determine a communication system to be accessed by the user equipment.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the processing circuitry is further configured to: measure signal quality of each communication system over the unlicensed frequency band; and transmit the measuring result and a cell ID of the corresponding communication system to a spectrum management apparatus corresponding to the user equipment, to be used by the spectrum management apparatus to determine a communication system to be accessed by the user equipment ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Wei, as modified by Wei2, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (hereinafter Zou) (U.S. Patent Application Publication # 2015/0341962 A1) in view of Wei et al. (hereinafter Wei) (U.S. Patent Applicant Publication # 2014/0378157 A1).
Regarding claim 10, Zou teaches and discloses an apparatus (UE, figures 1 and 10) for wireless communication, comprising: processing circuitry (11, figure 10), configured to: perform energy sensing with respect to an unlicensed frequency band to determine whether the unlicensed frequency band is unoccupied ([0054]; [0058]; teaches sensing a channel in the unlicensed band and sensing an occupancy state); transmit spectrum sensing results to a spectrum management apparatus corresponding to the apparatus ([0063]); and receive, from the spectrum management apparatus, information on a dynamically determined spectrum time validity by the spectrum management apparatus according to the spectrum sensing results ([0054]; [0058]; [0063]; [0099]; teaches transmitting sensing results and sharing the spectrum in the unlicensed band). 
However, Zou may not expressly disclose wherein the spectrum time validity indicates a spectrum utilizing time period when the spectrum resources of the unlicensed frequency band are used.
Nonetheless, in the same field of endeavor, Wei teaches and suggests wherein the spectrum time validity indicates a spectrum utilizing time period (ON duration) when the spectrum resources of the unlicensed frequency band are used (abstract; teaches “…The planned on durations correspond to a time period for an apparatus and devices to communicate via an unlicensed band of the secondary component carrier…”; [0055]; [0058]; [0063]; teaches determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration as taught by Wei with the apparatus as disclosed by Zou for the purpose of efficiently utilizing the sharing unlicensed spectrum between different radio access technologies.

Regarding claim 11, Zou discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to determine, based on the spectrum sensing results, spectrum time validity for a communication system where the apparatus is located to use the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei further teaches and suggests wherein the processing circuitry is further configured to determine, based on the spectrum sensing results, spectrum time validity for a communication system where the apparatus is located to use the unlicensed frequency band ([0051]; [0052]; teaches “…the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC…”; [0053]; [0063]; teaches the eNB determines planned ON and OFF durations for the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration as taught by Wei with the apparatus as disclosed by Zou, as modified by Wei, for the purpose of efficiently utilizing the sharing unlicensed spectrum between different radio access technologies.

Regarding claim 12, Zou discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to, in the case that it is determined that the unlicensed frequency band is unoccupied, determine a predetermined period of time starting from a current time instant as the spectrum time validity for the communication system where the apparatus is located.
Nonetheless, in the same field of endeavor, Wei further teaches and suggests wherein the processing circuitry is further configured to, in the case that it is determined that the unlicensed frequency band is unoccupied, determine a predetermined period of time (planned time on) starting from a current time instant as the spectrum time validity for the communication system where the apparatus is located ([0051]; [0052]; [0053]; teaches continuing to measure the channels of the SCC to determine that there are not signals transmitting over the unlicensed frequency band, and determining the planned ON duration when the channels are available).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an ON period in which the unlicensed band can be used for communication and transmission during the ON duration as taught by Wei with the apparatus as disclosed by Zou, as modified by Wei, for the purpose of efficiently utilizing the sharing unlicensed spectrum between different radio access technologies.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (hereinafter Zou) (U.S. Patent Application Publication # 2015/0341962 A1) in view of Wei et al. (hereinafter Wei) (U.S. Patent Applicant Publication # 2014/0378157 A1), and further in view of Wei (hereinafter Wei2) (U.S. Patent Application Publication # 2016/0100318 A1).
Regarding claim 13, Zou, as modified by Wei, discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to transmit information containing a cell ID of the communication system where the apparatus is located and spectrum time validity of the communication system, upon the communication system acquires the spectrum resources of the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the processing circuitry is further configured to transmit information containing a cell ID of the communication system where the apparatus is located and spectrum time validity of the communication system, upon the communication system acquires the spectrum resources of the unlicensed frequency band ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Zou, as modified by Wei, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Regarding claim 14, Zou, as modified by Wei, discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to transmit the information via system information over the unlicensed frequency band.
Nonetheless, in the same field of endeavor, Wei2 teaches and suggests wherein the processing circuitry is further configured to transmit the information via system information (SIB) over the unlicensed frequency band ([0054]; [0057]; [0061]; teaches providing and storing a SIB which contains a plurality of information including Cell ID of the LTE system and the quality information of the unlicensed band).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining and storing cell IDs of LTE systems as taught by Wei2 with the apparatus as disclosed by Zou, as modified by Wei and Wei2, for the purpose of mapping identifier for sharing unlicensed spectrum between different radio access technologies, as suggested by Wei2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 17, 2022